OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN
GROVER SELLERS
ATTORNEY GCN~AL
                                                             til4




lsormrablr
         %'.II.3alArld~o- p8ge 3




          “SeO. a. Tt ah021 be unlwful for my poraon
    to take rrw pub118 rroah watara anA retala,or pl8oe
    in any c+ontnlner, boat, oreol, lln-box or on ray
    Slrb-atrlngar  any 18r@-mmtb blaok braa, amall-moutla
    blmk bms, 8pott&     bs08, or any sub-•poolooOS I&r@
    mouth blaok bass, 6salZ-roubbblvok Bra@, lg o tt.4
                                                    beal),
    tb8t 10 looo Wkon lovon (T) inehso in lOn@tb.
          Ymo. 3. n aball b8 anlarful for any i?woon
     la any one dry to ostab and rataln, or to pla@o 011or
     in any Aevioa of ooatainerfor bolAlDalano rblle ha
                aor iLab tbet la taken froanth. publio
     io $?lrbln@,
    irrnh ratora oi bbla atata   in   lxmaa   of thciollor



     lez@b than eleven (11) iaabea;whit0 baaa, trantp
     tlv8 (83);blue aotfl8h,~dt8n~olaatil8b anA JOUW
     QatSl#h, singly or ln;tbrlIgOg8tU, t~Ontpfiv0 (P5):
     orappleor white paroh,twaaty-fin (es).
          YMO. 4. any permn rho violits my prO+lOlOnU
     of      Act, u$mn conviotlonaball be finaA in a lupt
          tbi8
     not 1008 than Five [ti.OCr)
                               Dollar*,nor roar than
     $iity (.$BO.OO)Dollaru.
                                                          615




    repealChapter213, Bouae Ml1 No. 654, Regular
    Saaalon, 48th Legislature,or regulation8  rada
    tbnreunder to aomrn the takingor rm     in Lab
    Texoma, whioh ia tba body OS water lmpou11406by
    the dam at Ueniaon,T~IPIO.~ (mphaaia oura)
                   and 95%-l, as amendadin 1941, read
         fLrtlolaa981
respeotlrslyas follows:
    'Art. 951. Warah and April closed to ealaaaand
         artlfloialbait
         "IItshall be unlawfulfor any perma to oatoh
    any ri0b in tka rn0b ratarr or tbla statb, with
    any a&m or.mt other than mlnnow l   alna, nut ax-
    oaabingtwentyieat in length,or to Arag any wlna,
    exorpt euoh speolfledminnow realm, or to sat any
    net, in the rraah waters or tbla Btato during tha
    months OS March and April, or to flab with uq
    artlfloialbait or any kinA Ln~thetreahwatmra
    of thie $tato during the montha of Uuroh anA April.
    Anypermn~lolating any of tbo p~~vlaloaa OS this
    Artloloaim11be doomed guilty of a mladuuumr
    and ahall be upon aomlotlon tlnad a sum of not
                             Aollareaor aora tbna
    1000 than twanty ($SiO.OO)
    OJW hundrad ($100.00)dollar@. This artlo~e -11
    not apply to any utlflolal lake, pond or pool,
    owned by any person, flra, corporation,olty OF
    twa, that deea not have aa'it8 aourm of wedof
    supplya river or orwk or ia not aubjeot to ovar-
    flowiroma rlMror aree&~
    *Art. 9sm.4-+& RagulatlngflahlngfnDlmmlt4inA
        ether o&intloa
         ‘s40li10n’l.Any and all peranna shall bo per-
    mitted to take OP oa~tohauokera,buffalo,aarp,
    shad, or gar during the maths or July, Augurit,
    Saptembar,and Oatobarin ar:yof the f'mahwater
    or Boa ue walmlt~zevala,Yadlna, UvalAa,Dawintb,
    Brown k&i ltan, Csryell Gonzales,Umr, Ball,
    cOlll& Wagson, arillaapl*,  gbndal.L,
                                        &awl, Umble,
    tilla,~Ief'feraon,Blaaoo,Llann,moon, YoWooh,
    San Saba, ~oolca,Denton, +anga, Sfitahall, Fisher,
    Nolan,Chambem, Travis,,%rdin kmpaaaa, ynnnln,
    Burn&, afllinmeon,Andyrarksr dountles with a
    eelne or net, the mashas ai which shall not ba
    lees than rim lnoh lqupn, and any and all pmxme
    &hall be pertelttdto tab or oatoh euokere,buf-
    falo, oarp, ahad; or gar with wire, cope, or g&
    at any time ot the year, ~royidedhowover,that
    a&y base,   orappie  or white peroh, oatfieh.peroh,
    bream,or trout oaughtby the above-mentioned
    nrsthode  ehall bo ismediately  released in tha vmtwe
    from ~Woh they are oaught. M asended Aote lW1,
    47th.UIg.,p. 893, 6h. 884, I l.
          q360. 8. 3t aim11 bm unlawful r0r any perron
    to have   in   poeeoeelon    any   base,   arappis     or white
    peroh, oatfieh,pssoh, bream or trout at t&4 time
    that euoh pereon ha8 in poeeeeeionany euoiere,
    buffalo oar ehad or gar takenby a&hods por-
    mitted Ll the Aot.
          *mo. a. It ehall be unlawfulfor ani perran
    t4 have In ereeion any bare, erapple or whit0
    peroh, oatrreh, per&h breuu or trout might alo
    ueiw a ecrlnsof sot i.88 then one fixahequara
    moeh or wing w&m rope.orgig for the purporcr   of
    taking auokere,buffalo,o      abad or gar from
    any of the Smmh mterii of32 0ounti.e   mentioned
    la seotlon1.
          rseo.    Any pbreonrtolatiagany of the gro-
                   4.
    vielone   in        1, B and S OS t-hi8 Arti
                   seoti4ae
    ehall be 68-d   &lty aI'a mledmeanfm aml upon
    oenviotlonshall be fined in any cum not 1088 than
    Ten ($lO.OO)Dollar8nor mar5 thmn Oiu Enndmd
    ()lOO.OO)Boilare. Fro,rlded  that thisAot ehall
    not apply to that;@    0rQk.w0n oounty draimd
    by the fributarle&~&tha Eo8qua River, rhioh shall
    be oontrelledby thcprorieloneof Eoueo Bill Ho.
    OOIjn (Aeta 1~1, 4,8&dLeg., ~0. L., p. 104, Oh.
    671

          The x&elatSv3         lnteat,   apparent       Srom the .Ltagtiqe
of the above eaphaeloedeeotbme, wkmn~oonetrued in rolatlon
to Artlolse951 and 95W.-T,Vernon*8 &notated Pwml Qode,
doer not appear to repeal raid @ticlee in their eatirety.
Ratherthe IntentionOS tim Leglelaturesoeme to be to pro-
rlda for an open year found eeaeonon fmeh water fish. HW-
ever, in all other retrpeotslOoal,’gmsral 4c egselill
                                                    lore
as they now etandamendedby Sootlon5, ooatlnuelq for00 and
rtmalnapplioableto the prtiaulrr 6ouRtiee.
         It   eecme   oltir   therardre,
                                     that a MIW my be ueed
under ArtifW8 951 md &L-P        any time during the year to
                                  at
take Sreeh water rleh, ,a0long a8 there 18 oa~lglianoe with
euoh other reetrlstlone a8 are plaoed 40. their uee by the
IAtWSof thie etate.
          AOOOrdingly,it 1s the opinionof this QeparUaent
that both of your quoetione,ae rtated,ehouldbe anewered in
the aftlrmetAv8.
                                            Your8 very truly
                                       ATTCRHBY   GgWRAL OlrTltXkS